DETAILED ACTION
Drawings
The drawings are objected to because Figure 5 discloses the entire length of the blade is 33.20 (note, specific units have not been indicated) and R is 25.4 (with unspecified units). What structure is being defined by “R”? If it is Applicant’s intent to define the radius of the blade, there are several outstanding issues, which are as follows: 1) The arrow pointing to the corner of the blade is not indicative of a blade radius. The radius of the blade is usually indicated on the interior of the curve (as shown Pg. 3, below). 2) If “R” is the radius, how can it be 25.4 if the entire length of the blade is 33.2? In other words, wouldn’t the radius have to have much smaller dimensions to compliment the length of the blade? The current dimensions set forth a large radius of curvature which does not appear to compliment the length of the blade. Similarly, the arrow pointing to the engagement means is not indicative of the radius for the same reasons set forth above to the blade radius. It is suggested Applicant delete the reference characters in Figure 5.

    PNG
    media_image1.png
    332
    705
    media_image1.png
    Greyscale

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed October 12, 2017 and June 2, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. Regarding claim 11, the amendment filed 10/12/17 and 6/2/22, added material not original supported by the disclosure, the added material is the limitation to “the upper portion of the blade has uniform thickness”. The disclosure has not set forth details to the upper portion having a uniform thickness and the Examiner is not permitted to rely solely on the drawings to draw such conclusion. 
	Regarding claims 20, 23, and 26, the amendment filed May 29, 2019, added material not original supported by the disclosure, the added material is the limitation to a radius of curvature of each of the rounded first intersection portion and the rounded second intersection portion is 25.4 millimeters”. The disclosure has not set forth any details to a radius of curvature and Figure 5 does not provide an accurate representation of a radius of curvature. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 15, 17, 20, 22-24, 26, 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 4, 10, 18, 19, 25, and 28 are rejected, as best understood, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 3,543,402 to Seager in view of US Patent Application Publication 20070101576 to Green.
In re claim 1, as best understood, Seager teaches a ceramic cutting blade (Fig. 1) comprising:
a top edge (see Pg. 8, below), and 
a bottom edge (1) opposite said top edge,
a front edge (see Pg. 8, below) that extends from a front of the top edge to a front of the bottom edge, and 
a rear edge (see Pg. 8, below) that extends from a rear of the top edge to a rear of the bottom edge,
wherein said ceramic blade is a single party, unitary blade that tapers down in thickness from a longitudinal midline of said blade to said bottom edge (Fig. 1 shows the details of blade tapering to cutting edge 1), said longitudinal midline extending from a front edge to a rear edge of said blade in a plane parallel to said top and bottom edges;
wherein said bottom edge (1) defines a continuously flat cutting edge.
Note, the term midline has been interpreted using BRI and given its plain and ordinary meaning of “a median line” or “a line that divides the body into left and right halves”. Pg. 8, below discloses where the midline of Seager has been interpreted. 



    PNG
    media_image2.png
    331
    774
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    255
    555
    media_image3.png
    Greyscale

Regarding claims 1 and 25, Seager teaches a blade, but does not teach said top edge includes an engagement means configured to allow the ceramic cutting blade to connect with a cutting tool.
Embodiment to Figure 5 of Green teaches a blade having an engagement means (30) configured to allow the ceramic cutting blade to connect with a cutting tool.
It would have been obvious to one before the effective filing date of the invention to provide Seager with engagement means as taught by Green to prevent unwanted movement of the knife during use to maintain cutting accuracy and reduce user injury.

Regarding claims 1 and 25, Seager teaches a blade, but does not teach the bottom edge is longer than said top edge.
Embodiment to Figure 5 of Green teaches a blade having bottom edge is longer than said top edge (Para 37).
It would have been obvious to one before the effective filing date of the invention to shape the blade of Seager having a bottom edge longer than said top edge as taught by Green since square and parallelogram shaped blades are known equivalents (Para 0037, Green) and an obvious matter of design choice based on the intended use and desired cut of the blade.

Regarding claims 1, 25, and 28, Seager teaches a ceramic blade, but does not teach a first intersection portion between said front edge and said bottom edge is rounded, wherein a second intersection portion between said rear edge and said bottom edge is rounded, wherein the first ceramic rounded intersection portion decreases in thickness in a direction moving from the front edge to the bottom edge, wherein the second rounded intersection portion decreases in thickness in a direction moving from the rear edge to the bottom edge, wherein the first  rounded first intersection portions extends from said front edge to said bottom edge and is entirely rounded from said front edge to said bottom edge, wherein the second rounded first intersection portions extends from said front edge to said bottom edge and is entirely rounded from said rear edge to said bottom edge, wherein the rounded first ceramic intersection portion is entirely rounded is the entire portion connecting said ceramic front edge that is entirely straight to said ceramic bottom edge that is entirely straight; wherein the rounded second ceramic intersection portion that is entirely rounded is the entire portion connecting said ceramic rear edge that is entirely straight to said ceramic bottom edge that is entirely straight.	Referring to alternative embodiment to Figure 2, Green teaches a blade having a first intersection portion extends between said front edge and said bottom edge is rounded (Fig. 2), wherein a second intersection portion extends between said rear edge and said bottom edge is rounded (Para 0006), the rounded first intersection portion extends from said front edge to said bottom edge and is entirely rounded from said front edge to said bottom edge (Fig. 2), the rounded second intersection portion extends from said front edge to said bottom edge and is entirely rounded from said front edge to said bottom edge, wherein the rounded first ceramic intersection portion is entirely rounded is the entire portion connecting said ceramic front edge that is entirely straight to said ceramic bottom edge that is entirely straight (Fig. 2); wherein the rounded second ceramic intersection portion that is entirely rounded is the entire portion connecting said ceramic rear edge that is entirely straight to said ceramic bottom edge that is entirely straight (Fig. 2).

It would have been obvious to one before the effective filing date of the invention to provide Seager with first and second intersection portions between the front and rear edges and the bottom edge with a rounded shape as taught by Green to create a safer blade which reduces the threat of user injury (Para 0006, Green). Seager teaches the blade decreases in thickness in a direction moving from the front edge to the bottom edge; therefore, the modification of Seager in view of Green would permit the first rounded intersection portion to decrease in thickness in a direction moving from the front edge to the bottom edge and the second rounded intersection portion to decrease in thickness in a direction moving from the rear edge to the bottom edge. 
	In re claim 4, modified Seager teaches wherein said ceramic cutting blade is formed entirely and only from a single material that is ceramic material (Col. 1, lines 20-25, Seager).
	In re claim 10, modified Seager teaches wherein said bottom edge is capable of being sharpened at an angle of 20 degrees (Col. 2, lines 29-32, Seager).
	In re claim 18, modified Seager teaches wherein said bottom edge thickness is at least 0.01 millimeters thinner than said top edge thickness (Fig. 1).
	In re claims 19, modified Seager teaches wherein the rounded second intersection portion decreases in thickness in a direction moving from the rear edge to the bottom edge; and
	the rounded second intersection portion extends from said rear edge to said bottom edge and is entirely rounded from said rear edge to said bottom edge.

In re claim 25, Seager teaches a ceramic cutting blade (Fig. 1) comprising:
a ceramic top edge (see Pg. 8, above), and 
a ceramic bottom edge (1) opposite said ceramic top edge,
a ceramic front edge (see Pg. 3, above) that extends from a front of the ceramic top edge to a front of the top edge to a front of the ceramic bottom edge, and 
a ceramic rear edge (see Pg. 3, above) that extends from a rear of the ceramic top edge to a rear of the ceramic bottom edge,
wherein said ceramic blade is a single part, unitary ceramic blade that tapers down in thickness from a longitudinal midline of the ceramic blade to said ceramic bottom edge, said longitudinal midline extending from the ceramic font edge to the ceramic rear edge of the ceramic blade in a plane parallel to said ceramic top and bottom edges;
wherein said ceramic bottom edge (1) defines a continuously flat cutting edge,
wherein a first ceramic intersection portion (1) between said front edge and said bottom edge (Fig. 1),
wherein a second intersection portion (Fig. 1) between said rear edge and said bottom edge (Fig. 1),
	wherein said ceramic front edge, said ceramic bottom edge, and said ceramic rear edge are entirely straight edges;
	said ceramic cutting blade is a non-composite blade formed entirely and only from a single material that is ceramic material (Col. 1, lines 20-25).

Claims 3, 8, 21, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Seager in view of Green, as applied to the above claims, and in further view of US Patent Application Publication No. 20040187314 to Johnson.  
In re claims 3, 21, and 27, modified Seager teaches a ceramic cutting blade, but does not teach the cutter blade having a thickness of 1.27 millimeters. 
	Johnson teaches a blade having a thickness of less than 1.5 millimeters, which is inclusive of the claimed thickness of 1.27 mm (Para 0018).
	Applicant admits one having ordinary skill in the art would appreciate numerous other widths may be used (Pg. 7, Para 0037). It would have been obvious to one having ordinary skill in the art at the time of invention to fabricate the blade of modified Seager to have a thickness of less than 1.5 millimeters, as taught by Johnson to cut maintain cutting a desired material of minimal to moderate thickness and hardness (Para 0004) and preventing the blade from damage while in use. One having ordinary skill in the art would recognize there are a finite number of values between 0 and 1.5 millimeters. One would have been prompted by the teachings of Johnson to try various values between 0 and 1.5 millimeters before finding a blade with a desired thickness of 1.27 which permits cutting various material thicknesses and harnesses, while maintaining the life of the blade. One of ordinary skill in the art would have relied on basic engineering logic to try various blade thicknesses to maintain cutting of desired materials while not jeopardizing characteristics of the blade. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. MPEP 2143, Section I, Part E.

	In re claim 8, modified Seager teaches the second cutting edge has a thickness of one-eighth of an inch, which is outside of the thickness range of 0.7-2.0 millimeters.
Johnson teaches a cutting blade having a first edge thickness of less than 1.5 millimeters (Para 0018), which is within the claimed range of 0.7-2.0 millimeters.
	Applicant admits one having ordinary skill in the art would appreciate numerous other widths may be used (Pg. 7, Para 0037). It would have been obvious to one having ordinary skill in the art at the time of invention to fabricate the first and second cutting edges of modified Seager to have a thickness of less than 1.5 millimeters as taught by Johnson to maintain cutting a desired material of minimal to moderate thickness and hardness (Para 0004) and preventing the blade from damage while in use.

Claims 11, 17, 22, and 29 are rejected, as best understood, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 3,543,402 to Seager in view of US Patent Application Publication 20070101576 to Green and CA2403346 to Meckel.
In re claim 11, as best understood, Seager teaches a ceramic cutting blade (Fig. 1) comprising:
a top edge (edge opposite to edge 1), and 
a bottom edge (1) opposite said top edge,
a front edge (see Pg. 8, above) that extends from a front of the top edge to a front of the bottom edge, and 
a rear edge (see Pg. 8, above) that extends from a rear of the top edge to a rear of the bottom edge, wherein said ceramic blade is a single part, unitary blade that tapers down in thickness from a longitudinal midline of said blade to said bottom edge, thereby causing an upper portion of the blade to have a greater thickness than a lower portion of the blade, said longitudinal midline (see Pg. 9, above) extending from the front edge to the rear edge of said blade in a plane parallel to said top and bottom edges,
wherein said blade tapers down in thickness about a longitudinal line of said blade from said top edge of said blade (Fig. 1 shows the details of the blade tapering), thereby causing an upper half of the blade to have a greater thickness than a lower half of the blade (Fig. 1), said longitudinal line extends from the top edge to the bottom edge of said blade in a plane parallel to said top and bottom edges;
wherein said bottom edge (1) defines a continuously flat cutting edge.

In re claim 11, as best understood, Seager teaches the blade tapers down in thickness from a top edge and the thickness diminishes from said longitudinal midline to said bottom edge, but does not teach the upper portion of the blade has uniform thickness.
Referring to alternative embodiment to Figure 7 of Green, there is a teaching to a blade having uniform thickness.
It would have been obvious to one before the effective filing date of the invention to provide Seager with a uniform thickness as taught by Green, which is merely an art recognized equivalent way of shaping the blade based on the material being cut and to maintain a secure attachment to the tool holder.
	In re claim 17, modified Seager teaches wherein said bottom edge is capable of being sharpened at an angle of 20 degrees (Col. 2, lines 29-32).
	In re claim 22, modified Seager wherein the rounded second intersection portion decreases in thickness in a direction moving from the rear edge to the bottom edge; and
	the rounded second intersection portion extends from said rear edge to said bottom edge and is entirely rounded from said rear edge to said bottom edge.’
In re claim 29, modified Seager teaches said front edge, said bottom edge, and said rear edges are entirely straight edges;
the rounded first intersection portion that is entirely rounded is the only portion connecting said front edge that is entirely straight to said ceramic bottom edge that is entirely straight (Fig. 2); 
the rounded second intersection portion that is entirely rounded is the only portion connecting said ceramic rear edge that is entirely straight to said ceramic bottom edge that is entirely straight (Fig. 2).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Seager in view of Green and Meckel, as applied to the above claims, and in further view of US Patent Application Publication No. 20040187314 to Johnson
	In re claim 15, modified Seager teaches the second cutting edge has a thickness of one-eighth of an inch, which is outside of the thickness range of 0.7-2.0 millimeters.
Johnson teaches a cutting blade having a first edge thickness of less than 1.5 millimeters (Para 0018), which is within the claimed range of 0.7-2.0 millimeters.
	Applicant admits one having ordinary skill in the art would appreciate numerous other widths may be used (Pg. 7, Para 0037). It would have been obvious to one having ordinary skill in the art at the time of invention to fabricate the first and second cutting edges of modified Seager to have a thickness of less than 1.5 millimeters as taught by Johnson to maintain cutting a desired material of minimal to moderate thickness and hardness (Para 0004) and preventing the blade from damage while in use.

Claims 20 and 26 are rejected, as best understood, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seager in view of Green, as applied to the above claims and further as evidenced by 5,093,996 to Gross.
In re claims 20 and 26, as best understood, modified Seager teaches a blade having a first and second rounded intersection portion with a radius of curvature, but does not teach the radius is 25.4 mm. 
	Gross provides evidence that it is known for a blade to have a radius of curvature of about 0.84 inches, which is 21.3 mm (Col. 2, lines 30-40).
	It would have been obvious to one having ordinary skill in the art at the time of invention to contour the first and second rounded portions of modified Seager having a radius of curvature to maintain proper penetration of the workpiece. Gross provides evidence that is it known for a blade to have a radius of curvature of about 0.84 inches, which 21.3 mm. One having ordinary skill in the art would have been prompted to try various radii of curvatures above and below 0.84 inches, which is 21.3mm before finding the desired curvature of 25.4 mm. One would recognize there are a finite number of values above and below 0.84 inches, which is 21.3mm which permit proper penetration into the workpiece. One would have relied on known engineering logic to arrive at the desired radius of about 0.84, which is 21.3mm.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Claim 23 is rejected, as best understood, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seager in view of Green and Meckel, as applied to the above claims and further as evidenced by 5,093,996 to Gross.
In re claim 23, as best understood, modified Seager teaches a blade having a first and second rounded intersection portion with a radius of curvature, but does not teach the radius is 25.4 mm. 
	Gross provides evidence that it is known for a blade to have a radius of curvature of about 0.84 inches, which is 21.3 mm (Col. 2, lines 30-40).
	See motivation on page 16, above.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Seager in view of Green and Meckel, as applied to the above claims, and in further view of US Patent Application Publication No. 20040187314 to Johnson.  
In re claim 24, modified Seager teaches a ceramic cutting blade having a bottom pointed edge, but does not teach the top of the cutter blade having a thickness of 1.27 millimeters. 
	Johnson teaches a blade having a thickness of less than 1.5 millimeters, which is inclusive of the claimed thickness of 1.27 mm (Para 0018).
	See motivation on pages 12-13, above.

Response to Arguments
The drawing objections to claim 11 and Figure 6 have been obviated by the amendments filed June 2, 2022. 
The drawing objections to Figure 5 have been maintained for the reasons set forth above.
The specification objection in the Office Action mailed March 25, 2022 to the blade tapering down in thickness from said tope edge…causing an upper half of the blade to have a grater thickness than a lower half” has been obviated by the amendments filed June 2, 2022.
The specification objection to the “upper portion of the blade having a uniform thickness (Claim 11)” has been maintained for reasons set forth above.
The specification objection to claims 20, 23, and 26 has been maintained for the reasons set forth above. 


Applicant argues, #1, that the prior art does not disclose or suggest intersection portions that are entirely rounded. Applicant argues the Office Action’s assertions that Green discloses intersection portions that are entirely rounded are incorrect and that the Office admits in the Advisory Action mailed January 16, 2020 that Green recites portions 44 and 46 form substantially right angle cutting corners, which is opposite to the rounding first intersection portions as set forth by the claimed invention. 
The Examiner agrees, that Figures 5-11 of Green do not teach intersection portions are entirely rounded. Applicant’s arguments are directed to Figures 5 and 6 of Green, which the Examiner did not rely on to teach the intersections portions that are entirely rounded. The Examiner relied on Figure 2 of Green to teach the intersection portions that are entirely rounded portions and Applicant has not presented any arguments to Figure 2 (or the combination of Seager and the embodiment to Figure 2 of Green). The Examiner would like to note, Figure 5 of Green was only relied on to teach the limitation the bottom edge of the cutting blade is longer than the top edge of the cutting blade. 

Applicant argues, #2, the prior art does not disclose or suggest a blade that tapers down in thickness from a longitudinal: midline as recited in independent claims 1 and 25. Applicant further argues how the Office’s interpretation of the midline to be located at the bottom of the blade is unreasonable and defies common sense.
The Examiner would like to reiterate, there are numerous meanings to the term “midline”. The term midline as defined by Merriam Webster Dictionary is defined as a median line OR the median plane of the body or some part of the body. The term midline as defined by Cambridge Dictionary is defined as an imaginary line that divides the body into right and left halves. The term “half” as defined by Merriam Webster Dictionary is defined as in part or into nearly equal parts. The meanings set forth above are within the scope of the broadest reasonable interpretation of the term “midline” and by no means infers the “midline” is in the middle of the blade. Applicant is allowed to be their own lexicographer; however, Applicant did not provide an explanation or a definition of the term “midline” in the disclosure. Applicant has not set forth anywhere in the disclosure that the midline divides the blade in half and the Examiner is not permitted solely on the drawings to determine how the term “midline” should be interpreted. The Examiner relied on the broadest reasonable interpretation of the term midline, which is, the midline is a line somewhere between the top and bottom edges of the blade body which is taught by at least the applied prior art to Seager and shown in the annotated Figure below.

    PNG
    media_image4.png
    320
    639
    media_image4.png
    Greyscale
 

Applicant argues, #3, the prior art does not disclose or suggest a rounded intersection portion that is both “entirely rounded from said front edge to said bottom edge’ and decrease in thickness in a direction moving from the front edge to the bottom edge as recited in claims 1, 11, and 25. Applicant argues that the Office’s reliance on Seager to teach the blade decreases in thickness in a direction moving from the front edge to the bottom edge is misplaced because the claimed feature recites “the rounded first intersection portion decreases in thickness in a direction moving from the front edge to the bottom edge”. Applicant argues the Office Action points to a generic disclosure of Seager that the blade decreases in width and that Green does not teach the rounded intersection portion is entirely rounded.
The annotated Figure on Page 9 below clearly identifies the front and bottom edges of the blade of Seager. As shown in Figure 1 (of Seager) and in the annotated Figure below on Page 9, the blade decreases in thickness (or tapers) moving from the front edge to the bottom edge. Seager teaches the intersection portion of the blade is pointed. Figure 2 of Green was relied on to teach a blade having an entirely rounded intersecting portion. The combination of Seager as modified by Figure 2 to Green, clearly teaches and suggest the blade decrease in thickness in a direction moving from the front edge to the bottom edge and the intersection portion extends from the front edge to the bottom edge is entirely rounded from the front to the bottom edge. Rounding the corner edge is a known shape in the art of cutting blades to create a safer blade and reduce user injury, which is explicitly taught in Para 0006 of Green. The Examiner would like to reiterate, that Applicant’s argument to Green is based on Figures 5-6, which were not relied on to teach the rounded edge portions of the blade.

    PNG
    media_image5.png
    406
    858
    media_image5.png
    Greyscale

Applicant argues, #4, the combination of Seager and Green is improper because modifying Seager based on the alleged teaches of Green would make Seager unsatisfactory of its intended purpose. Applicant argues the outstanding advantage of the cutting blade made in accordance with the present invention is its marked ability to retain its extremely sharp cutting edge over an extended period of use (Seager at col. 4, lines 11-15). Applicant argues that rounding the extremely sharp cutting would make the edge less sharp and it would be unsatisfactory of its intended purpose.
The Examiner disagrees, as Applicant is making an assertion with respect to modification being unsatisfactory for its intended purpose. Seager teaches a ceramic cutting blade having an extremely hard cutting edge (1). The intersection portions of the cutting blades of Seager are pointed, rather than rounded, as required by the claimed subject matter. The Examiner relied on the cutting blade in Figure 2 of Green, which is within the same field of endeavor, to teach a cutting blade having rounded edges at an intersection portion. The modification of rounding the edges of Seager as taught by Figure 2 of Green provides a safer blade and reduces user injury (Para 0006, Green). The modification has no direct impact on the hardness of the cutting edge (1) of Seager. Seager also has not disclosed any specific details as to the intersection portion needing a pointed corner. The modified blade of Seager would still be able to perform its intended purpose, which is cutting. 

Applicant argues, #5, the prior art does not disclose or suggest that a radius of curvature of the rounded first and second intersections are each 25.4 millimeters. Applicant argues Gross discloses pointed scissor blade elements having have curved edges (14,14’) having a radius of about 0.84 inches (which is about 21 millimeters). Applicant argues Gross does not teach the entirely rounded intersection portions decrease in thickness. Applicant further argues the Office attempts to incorrectly equate pointed scissor blades of Gross with the claimed rounded first and second intersection portions.
The Examiner’s position is that the appropriate radius of curvature has not been set forth in Applicant’s disclosure, since the radius of curvature does not correspond to the length of the cutting blade (in other words, the disclosed radius of curvature is extremely large and is disproportionate with respect to the blade length of 33.2). Assuming arguendo, Figure 5 of Applicant’s disclosure (see Page 3, above) identifies the curve of the blade as R, 25.4. The original disclosure did not provide any units for “R”; therefore, based on the plain and ordinary meaning of “R”, the Examiner interpreted, “R” as being the radius of curvature. One having ordinary skill in the art would recognize the radius of curvature is defined as the reciprocal of the curvature. In light of compact prosecution, the Examiner relied on Gross as an evidentiary reference to show that cutting blades can have a large radius of curvature. The Examiner relied on KSR, Obvious to try, for the rationale. According to KSR in the MPEP (see MPEP 2143, Part, E) the following criteria must be met to apply the Obvious to Try rationale:
(1) A finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.
The Examiner recognized there was a design need to dimension to radius of the modified blade of Seager in view of Figure 2 of Green to have a very large rounded radius of curvature. The modified blade of Seager, provides a teaching of rounding a blade edge to create a safer blade and prevent user injury, which is a design need based in the art of cutting blades. Gross provides evidence, in the art of blades, that blades can have a very large radii of curvatures. Based on the evidence provided by Gross, the Examiner concluded the radius curvature of modified Seager could be very large, while still maintaining the desired shape and creating a safe blade to reduce user injury. 

(2) A finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem.
The Examiner recognized that Gross provided evidence of a very large radius of curvature being applied to a cutting blade. The evidence provided by Gross set forth a radius of about 0.84 inches (which is about 21 millimeters). Based on the evidence of Gross, one of ordinary skill in the art would have found that there are a finite number of identified values that could be implemented as the radius of curvature, proportionate to the blade body, to perform the intended cutting operation. The value of about 21 mm provided by the evidence to Gross, would have provided one of ordinary skill in the art with a baseline value to being experimentation. In other words, one would have been prompted to try various values above and below the about 21 mm before arriving at the radius of curvature which allows the integrity of the blade to be retained.

(3) A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
The Examiner determined, based on the evidence provided by Gross, that the modified blade of Seager could have a large radius of curvature, since the large radius of curvature would not jeopardize the intended cutting purpose of the blade. One having ordinary skill in the art would have been knowledgeable that the expectation of success, of providing the blade with a large radius of curvature, would still permit the blade to perform its intended cutting operation.

(4) Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The Examiner recognized that Gross provided evidence of a very large radius of curvature being applied to a cutting blade, which is in view of the facts of the case under consideration. The evidence provided by Gross set forth a radius of about 0.84 inches (which is about 21 millimeters). Therefore, based on the facts of the case, one would have been prompted to try various radius of curvatures above and below the values of 21 mm, based on the evidence of Gross, to find the radius of curvature that did not jeopardize the integrity of the blade while still providing a user safe blade.

Applicant argues, #6, the prior art does not disclose or suggest the feature of claim 3. Appellant argues the Office Action merely considers “the cutter blade having a thickness of 1.27 millimeters” and fails to consider the other portions of the claim, including that the thickness of 1.27 millimeters is at its thickest point and wherein said thickest point is proximate the midline of the blade and is thickest relative to the lower half of the blade. 
	 The original disclosure did not provide support for “a lower portion” of the blade, therefore, as set forth in the Office Action mailed on at least July 16, 2020, Seager, as modified by Johnson, teaches a blade having a thickness of less than 1.5 millimeters, which is inclusive of 1.27 millimeters. The blade of Seager is thickest at a top portion, which is proximate, or close, to the midline, and thickest relative to the lower portion of the blade. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724